NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GARY P. SMITH,                                  No. 20-16591

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00651-DAD-EPG

 v.
                                                MEMORANDUM*
MUNICIPALITY OF FRESNO COUNTY;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      California state prisoner Gary P. Smith appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging various constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

determination of whether the complaint failed to comply with the notice pleading


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
requirements of Federal Rule of Civil Procedure 8. Pickern v. Pier 1 Imports

(U.S.), Inc., 457 F.3d 963, 968 (9th Cir. 2006). We affirm in part, vacate in part,

and remand.

      Although Smith’s operative fourth amended complaint contains substantial

portions that fail to connect an allegation with any particular defendant in violation

of Rules 8, 18, and 20, the complaint delineated with sufficient specificity and

detail a claim alleging that defendants Bishop and Brockway were deliberately

indifferent to Smith’s safety. See Hearns v. San Bernardino Police Dep’t, 530

F.3d 1124, 1132 (9th Cir. 2008) (remanding a Rule 8 dismissal after determining

that, although the complaint contained excessive detail, it was intelligible and

clearly delineated the claims and the relevant defendants, and noting that the

district court could strike the surplusage from the complaint); Wallis v. Baldwin, 70

F.3d 1074, 1076-77 (9th Cir. 1995) (setting forth standards for an Eighth

Amendment claim for harm suffered in prison). We vacate and remand for further

proceedings with regards to defendants Brockway and Bishop consistent with this

disposition.

      To the extent Smith raises contentions in connection with his state habeas

petition and his underlying criminal conviction, we do not consider such

contentions because they are beyond the scope of this appeal.




                                          2                                      20-16591
      Smith’s motion for reconsideration (Docket Entry No. 14) and motion for

appointment of counsel (Docket Entry No. 24) are denied.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                       3                                 20-16591